Citation Nr: 0409096	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  97-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound of the right elbow, including separate ratings 
for involved muscles, with residual scar and peripheral 
neuropathy of the median nerve, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared at a hearing before the 
undersigned Veterans Law Judge in March 1999.  38 U.S.C.A. 
§ 7107 (West 2002).

The Board remanded the case in May 1999.  It is now returned 
to the Board.  The veteran moved for advancement of his case 
on the Board's docket because of his advanced age.  The 
motion was granted and the case has been advanced on the 
docket pursuant to the Board's authority to do so.  68 Fed. 
Reg. 53,682 (Sep. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

This case raises a question of the effect of a change of 
diagnosis, 38 C.F.R. § 38 C.F.R. § 4.13 (2003), on the 
payment of disability compensation as it relates to a long-
standing disability rating.  See 38 C.F.R. § 3.951 (2003).  
Any action necessary in that regard is beyond the scope of 
this appeal.  It is referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran sustained a moderate shell fragment wound in 
combat of the right arm flexors of the carpi corresponding to 
VA rating schedule muscle groups V.

2.  The veteran sustained a moderately severe shell fragment 
wound in combat of the right arm biceps corresponding to VA 
rating schedule muscle group VII.

3.  Muscle groups V and VII are in separate anatomical 
regions.

4.  The shell fragment wound sustained in combat did not 
involve the triceps, corresponding to VA rating schedule 
muscle group VI.

5.  The veteran has residual pain in the elbow region, loss 
of biceps tissue and atrophy resulting in 4/5 weakness of the 
biceps and reduced endurance for flexion of the arm at the 
elbow.

6.  The veteran has residual 4/5 weakness of the right carpi 
flexors manifested as diminished right hand grip.

7.  The veteran has residual sensory impairment of the right 
median nerve manifesting as reduced sensation to pin prick 
and occasional numbness of fingers 2 through 5.

8.  Grasping and feeling are entirely different functions of 
the hand.

9.  The veteran has a deep, adherent, keloidal scar of the 
right antecubital fossa with loss of underlying tissue of 
approximately 72-cm. square in area.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
for shell fragment wound of muscle group V are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.55(e), 4.56(d)(3), Diagnostic Code 5305 (2003).

2.  The schedular criteria for a 10 percent disability rating 
for shell fragment wound of muscle group VII are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.55(e), 4.56(d)(2), Diagnostic Code 5307 (2003).

3.  The schedular criteria for a 10 percent rating for 
neuritis of the right median nerve are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.55(a), 
4.124a, Diagnostic Code 8518 (2003).

4.  The schedular criteria for a 20 percent rating for a 
deep, adherent, keloidal scar of the proximal antecubital and 
distal biceps area or 72 square cm. are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.118, 
Diagnostic Code 7801.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  
The instant appeal began before enactment of the VCAA.  RO 
initially provided notice of information necessary to 
prosecute a well grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  During pendency of the appeal, the Board 
remanded the case to the RO, in pertinent part, for 
implementation of the notice and assistance requirements of 
the VCAA.  RO issued a notice letter in February 2003.  
Examination of the course of prior development and the 
veteran's sworn March 1999 testimony about possible sources 
of evidence in this case reveal there was no prejudice to the 
veteran in the unavoidable issuance of VCAA notice after the 
initial adjudication of the claim.  VA has discharged its 
duties to notify the veteran about prosecution of his claim.  
38 C.F.R. § 3.159(b) (2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The veteran has reported that he has 
had no private treatment for residuals of his service-
connected shell fragment wound.  All VA medical record 
related to his shell fragment wound of which VA know are of 
record.  VA has discharged its duty to obtain evidence.  
38 C.F.R. § 3.159(c).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examined the veteran in December 1995 and again 
in September 2003, obtaining necessary medical opinions in 
the latter examination.  No further examination is required 
to assist the veteran with his claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  No such failure has arisen in 
this case.


II.  Evaluation of Residuals of Shell Fragment Wound

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was wounded in combat in World War II.  His shell 
fragment injury resulted in multiple disabilities the 
symptomatology of which is not duplicative or overlapping 
with the symptomatology of the others.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  This case presents VA the 
opportunity to distinguish the several, separate disabilities 
resulting from the veteran's shell fragment wound and rate 
them accordingly.

"In the citation of disabilities on rating sheets, the 
diagnostic terminology will be that of the medical examiner, 
with no attempt to translate the terms into schedule 
nomenclature."  38 C.F.R. § 4.27 (2003).  In this case, the 
veteran's disability has been rated as injury of right elbow, 
muscle group VI.  The diagnostic terminology had been wound 
of the antecubital (before the elbow) fossa.  "Muscle 
Groups" are inventions of the VA Schedule for Rating 
Disabilities, see 38 C.F.R. § 4.55(b) (2003), and are not 
anatomical terms used in medical practice.  Consequently, the 
veteran's disability has been rated as muscle group VI 
without employment of medical terminology.  Muscle group VI 
controls extension of the elbow, comprising the triceps and 
anconeus muscles.  38 C.F.R. § 4.73, Diagnostic Code 5306 
(2003).  Those muscles are not mentioned in the service 
medical record or original VA examination report of October 
1947.  It is unclear why the initial rating was for muscle 
group VI, and is it within the scope of this decision to 
determine.

The Board is not constrained by the rating schedule 
nomenclature used in the past.  Current examination reveals 
that the veteran's injuries were to the finger flexors and 
biceps.  This amounts to a change of diagnosis or correction 
of an error based on careful examinations.  See 38 C.F.R. 
§ 4.13 (2003).  The instant rating is based on application of 
the diagnostic codes and rating criteria corresponding to the 
anatomical locations of the injuries as diagnosed.  The 
September 2003 examination reports correlated the diagnosis 
of the injured muscles and nerves with the clinical signs and 
symptoms objectively demonstrated on examination.  This 
affords a sufficient degree of confidence in the accuracy of 
the change to comply with the regulation cautioning care in 
rating according to changes in diagnosis.  38 C.F.R. § 4.13 
(2003).  To be consistent with the actual injuries the 
veteran sustained, the following decision does not address or 
rate disability of muscle group VI.  The rating for muscle 
group V constitutes the change of diagnosis for muscle injury 
of the arm previously rated as muscle group VI.

The instant rating is not constrained by VA's use of a 
different diagnostic code representing injury of other 
muscles for nearly 60 years, which is a matter for separate, 
if any, action by the RO, see 38 C.F.R. § 3.951 (2003), as 
indicated in the introduction.  Supra.

Comparison of the contemporaneous service medical record with 
the criteria for characterizing muscle injuries from 
projectiles reveals that the initial injuries were moderately 
severe.  38 C.F.R. § 4.56 (2003).  The injuries were 
initially described in the service medical records as 
lacerating and penetrating shell fragment wound of the 
antecubital (in front of the elbow) area.  He had 
debridement, removal of metallic foreign body, subsequent 
surgical repair and plastic revision of a deeply adherent 
keloidal scar.  He apparently had hospitalization from the 
date of evacuation in May 1944 until August 1944, with 
subsequent further treatment and therapy.  The final 
description was that the veteran was unable to perform 
general service duty because of the extensive wound of the 
right arm and the tendency towards keloid formation prevented 
elbow motion.  The veteran's letter of May 1946 describing 
the functional limitations of his right arm in attempted and 
failed employment is consistent with the historical criterion 
of persistent complaint and inability to keep up with work 
requirements.  Id  VA examination of October 1947 noted the 
veteran is right-handed.

The contemporaneous medical record and the VA examination 
report from October 1947 to April 1970 do not well describe 
or distinguish between the injuries of the arm biceps and the 
forearm flexors.  There is a hiatus in the medical record 
from 1970 to August 1995.  The extent of the injuries must 
now be discerned from these newer medical records.

In August 1995, the veteran sought treatment for elbow pain 
and swelling.  Outpatient records show he had tendinitis.  
The pain and swelling was not related to the service-
connected shell fragment wound.

On VA examination in December 1995, the examiner noted 
complaints of localized pain in the right elbow associated 
with limitation of motion.  Comparison of the right and left 
arms showed tissue loss on the right with muscle atrophy of 
the biceps muscle, which was almost absent distally.  The 
shell fragment or fragments penetrated the biceps and flexors 
of the elbow and forearm.  There was a huge, 18 cm. long by 
0.5 to 4 cm. wide, linear shaped scar with keloid formation, 
adhesions, cosmetically disfiguring with loss of subcutaneous 
tissue and affecting the function of the elbow.  The scar was 
from the proximal above the elbow up to below the elbow on 
the mid-forearm.  The elbow flexed to 118 degrees and 
extended to 15 degrees.  Right wrist flexion and dorsiflexion 
was 40 degrees.  All muscles of the right elbow, flexors and 
extensors had 4/5 strength.  There was "hyperesthesia" 
[sic] to pinprick on the right hand, median nerve 
distribution.  There was no evidence of muscle hernia.  The 
diagnosis was residuals, "gunshot" [sic] wound to the right 
elbow, muscle group VI; residuals, neuritis, median nerve, 
right.

The clinical findings of the December 1995 examination appear 
accurate, given their consistency with the service medical 
records and, but the injuries described were inconsistent 
with the anatomical location of muscle group VI (extensors of 
the arm), as defined in the VA schedule for rating 
disabilities.  38 C.F.R. § 4.73, Diagnostic Code 5306 (2003).  
Rejecting this aspect of the diagnosis as inconsistent with 
the clinical findings, 38 C.F.R. § 4.2 (2003), the Board 
requested another examination in part to reconcile the 
question of the actually involved muscles.

The veteran testified at a hearing before the undersigned in 
March 1999.  His testimony described loss of power, weakness, 
lowered threshold of fatigue and pain with fatigue of the 
injured muscles.  It was not discernable precisely from his 
testimony whether these effects were greater in the biceps, 
affecting elbow function, or the extensors carpi, affecting 
wrist function.

On September 2003 examination of the muscles, the examiner 
noted review of the claims file.  The veteran reported he was 
right handed.  The examiner noted injury from shell fragment 
penetration in the right antecubital area with trajectory up 
to the right biceps, surgically repaired in service.  The 
veteran complained of pain and instability of the elbow, 
requiring that he rotate the elbow to decrease pain.  He also 
complained of weakness of his handgrip and arm flexion and 
decreased extension of the arm.  He complained of 
intermittent arm and elbow pain.  The veteran complained of 
additional limitation of motion and function during flare-ups 
of pain.  The initial injury of the biceps muscles and finger 
flexors did not include vascular injury.  The veteran 
complained of weakness of the finger flexors and numbness of 
the lateral arms and digits 2, 3, 4, and 5.  The veteran 
could move his elbow from 120 degrees of flexion to 15 
degrees of extension.  Weak grip and weak arm flexion 
interfered with grip and pulling with his right elbow joint.  
There was tissue loss of the right biceps.  There was a scar 
in the anterior proximal forearm, antecubital fossa up to the 
distal arm biceps, 18-cm. by 4 cm. at its widest, with keloid 
formation, adhesions, cosmetically disfiguring with loss of 
subcutaneous tissue and also loss of biceps substance.  
Muscle strength of the elbow flexors was 4/5, strength of the 
elbow extensors was 5/5, and strength of the wrist and finger 
flexors was 4/5.  There was no muscle herniation.  There was 
no loss of function of the elbow joint or hand joint.

The diagnosis was residuals of shrapnel wound to the right 
forearm and antecubital fossa and biceps, muscle groups V and 
VII (flexors of the carpals (wrist); neuritis, right median 
nerve, residual of shrapnel wound.  The examiner opined that 
there was no injury of muscle group VI, which are extensors 
of the arm, but only of group V biceps and of group VII, 
which are flexors o the carpi, which are localized near the 
anterior proximal elbow.  Atrophy of the biceps was related 
to the original injury, but was in the track of the missile.

The September 2003 peripheral nerve examiner also reported 
review of the veteran's claims file.  He corrected the 
December 1995 finding to hypoesthesia to pin prick.  The 
veteran complained that the pain in the elbow area and 
numbness of the second, third, and fourth fingers was worse 
than in 1995, appearing when driving or using his right hand.  
He also reported decreased grip in the right hand.

Objectively, the examiner found median nerve involvement in 
the right upper extremity.  Sensory examination showed 
decreased sensitivity to pinprick in the median nerve 
distribution in the hand and in the lateral cutaneous nerve 
distribution, median nerve external region of the forearm 
below the elbow.  Vibration, touch and position senses were 
intact.  There was negative Tinel's sign and pain only at the 
wrist during Phalen's test.  During motor examination, there 
was no involuntary movement, and muscle tone was normal.  The 
diagnosis was median neuropathy with primarily sensory 
disturbance.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(b) (2003).  Muscle group V is in the arm and muscle 
group VII is in the forearm.  38 C.F.R. § 4.73 (2003).  These 
are not in the same anatomical region and are rated 
separately.  38 C.F.R. § 4.55(e) (2003)

The veteran's testimony, the history of the injury, and the 
September 2003 muscle examination reveal cardinal signs and 
symptoms of injury to the biceps muscles, loss of power, 
weakness, lowered threshold of fatigue and pain with fatigue, 
consistent with the history of the injury and commensurate 
with or nearly approximating a moderately sever disability of 
muscle in group V.  38 C.F.R. §§ 4.7, 4.56(b), (d)(3) (2003).  
This takes into consideration the weakness found on 
examination and the instability and pain of the elbow the 
veteran reports, the length of the projectile track, the long 
hospitalization and surgical revision, and the loss of soft 
tissue.  See 38 C.F.R. § 4.56(d)(3).  Moderately severe 
disability of muscle group V is rated 30 percent disabling. 
4.73, Diagnostic Code 5305 (2003).

The history and objective findings on muscle group V, when 
compared to the criteria defining severe muscle injury, see 
38 C.F.R. § 4.56(d)(4) (2003), clearly show the veteran does 
not have severe disability of muscle group V, nor does the 
disability nearly approximate the severe level.  38 C.F.R. 
§ 4.7 (2003).

The September 2003 examination also revealed cardinal signs 
and symptoms of injury to the flexor carpus consistent with 
the history of the injury and commensurate with a moderate 
disability of a muscle in group VII.  38 C.F.R. §§ 4.56(b), 
(d)(2) (2003).  These signs and symptoms are weakness and 
fatigue-pain.  Id.  In consideration of the history and of 
the current findings, the disability nearly approximates the 
moderate degree, ratable as 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2003).

The history and objective findings on muscle group VII, when 
compared to the criteria defining moderately severe muscle 
injury, 38 C.F.R. § 4.56(d)(3), clearly show the veteran does 
not have or nearly approximate moderately severe disability 
of muscle group VI.  Most significantly lacking is any 
evidence of soft tissue loss or muscle atrophy, which are 
limited to muscle group V.  38 C.F.R. § 4.7 (2003).

The muscle ratings are not increasable because of additional 
disability during flare-ups in this case.  Cf. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (joint disability rated for 
limitation of motion can be rated for increased functional 
impairment of a joint when periodic flare-ups of symptoms 
causing pain limit motion beyond the amount shown on 
examination).  The veteran's joints are not impaired in this 
case.  The flare-ups are of the fatigue-pain type fully 
contemplated in the rating of muscle injuries and 
incorporated in the ratings in this case, see 38 C.F.R. 
§ 4.56 (2003), increasing with acute use, not the type of 
seasonal flare-up contemplated in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

September 2003 neurologic examination clinically reveals 
sensory deficits in the median nerve that is wholly separate 
and distinct from the muscle injuries.  38 C.F.R. § 4.55(a) 
(2003); Esteban, 6 Vet. App. 259.  This sensory deficit may 
be rated separately and combined with the rating for the 
muscle injury.  The sensory deficit is shown to be mild, 
comprising occasional numbness and pain, as when grasping a 
steering wheel, shown clinically by diminished sensitivity to 
pin prick without diminished vibratory or positional sense.  
These deficits are ratable as mild, which warrants a 10 
percent rating for the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2003).  The sensory disability shown in 
the September 2003 examination does not nearly approximate 
the next higher rating.  38 C.F.R. § 4.7 (2003).

Regarding the veteran's scar, it was described on 
December1995 and on September 2003 VA examinations as deep, 
keloidal, adherent and with loss of underlying soft biceps 
tissue.  It's dimensions are variously reported by different 
examiners as approximately 18 cm long by, in one report, 
varying between 0.5 and 4 cm wide, in another, about 4 cm 
wide at its widest.  Giving the veteran the benefit of the 
doubt about the part of the length that is 4 cm. wide, and 
thus calculating 18 x 4 = 72 square cm.  A scar of 76 cm. 
square described as is the veteran's is rated 20 percent 
disabling.  A scar of 39 cm. square so described is rated 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  The area of the veteran's scar more nearly 
approximates 76 than it does 39, and shall accordingly be 
rated at the next higher level, or as 20 percent disabling.  
38 C.F.R. § 4.7 (2003).

The criteria for Diagnostic Code 7801 include loss of 
underlying soft tissue.  Loss of soft tissue (muscle) is also 
a criterion in rating muscle injuries.  See 38 C.F.R. § 4.56 
(2003).  However, the tissue loss is a descriptor of the type 
of scar to be rated according to its area, not a criterion of 
the resulting disability.  The loss of muscle is associated 
with functional loss of muscles in rating muscle injuries.  
The veteran is compensated for the muscle loss in the rating 
of his muscle injury, not in the rating of the scar.  
Consequently, there is no pyramiding in rating the muscle 
injury and the scar as is done in this instance.  38 C.F.R. 
§ 4.14 (2003).

Assuming without deciding, and for purposes of this 
discussion only, that the veteran continues to receive his 
long-standing rating for muscle group VI, 38 C.F.R. § 3.951 
(2003), the rating determined in this decision will combine 
after rounding to 70 percent.  38 C.F.R. § 4.25 (2003).  
Regulation precludes a combined disability rating for 
combined disabilities in extremity higher than would be the 
rating for amputation at the elected level.  38 C.F.R. § 4.68 
(2003).  Whereas the disability resulting from the veteran's 
shell fragment wound involves the elbow, amputation above the 
elbow would result in an 80 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5123 (2003).  Consequently, the 
result of this decision does not violate the amputation rule.




ORDER

A schedular 30 percent rating for muscle group V (previously 
rated as muscle group VI), a schedular 10 percent rating for 
muscle group VII, a 10 percent rating for neuritis of the 
median nerve, and a 20 percent rating for scar of the right 
distal arm and proximal forearm is granted, subject to the 
laws governing payment of monetary benefits.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



